Appellant insists that if he does not show himself entitled, under the penal statutes, to an order directing the stenographer to make out and file a statement of facts herein, still under Art. 2098, Vernon's Civil Statutes, he is so entitled. While we are of opinion that said article relates only to civil appeals, and has no bearing whatever on statements of fact, if we give to appellant the benefit of any doubt in this regard, we still believe that he wholly fails to bring himself within the rules laid down by the courts in construing said last named article. He did not file his affidavit in forma pauperis during the trial term, which is held to be necessary in Dixon v. Bldg.  Loan Ass'n, 28 S.W. Rep. 58; Emerson v. M., K.  T. Ry. Co., 82 S.W. Rep. 1060; Sanders v. Benson, 114 S.W. Rep. 436; Dixon v. Lynn, 154 S.W. Rep. 656. He did not describe the judgment from which he was appealing. McShirley v. Hoard, 46 S.W. Rep. 373; Bush v. Atwood, 133 S.W. Rep. 924. He secured no order from the court below during the trial term allowing his appeal on such affidavit. Smith v. Oil Co., 85 S.W. Rep. 482. When the affidavit in the instant case was presented to the learned trial judge, after the expiration of the term in which conviction was had, the court refused appellant's request for an order directing the stenographer to make out such statement of facts. We further observe that the record shows that appellant had an attorney of his own employment representing him, and no reason is assigned for failure or refusal on his part to prepare and present to the court below a statement of the facts.
The motion for rehearing will be overruled.
Overruled.